- Provided by MZ Technologies UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June, 2010 Commission File Number 1-15250 BANCO BRADESCO S.A. (Exact name of registrant as specified in its charter) BANK BRADESCO (Translation of Registrant's name into English) Cidade de Deus, s/n, Vila Yara 06029-900 - Osasco - SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X . Cidade de Deus, Osasco, SP, June 14 th , 2010 Securities and Exchange Commission Office of International Corporate Finance Division of Corporate Finance Washington, DC Ref.: Intermediary Interest on Own Capital The Board of Executive Officers of Banco Bradesco S.A., at a meeting held today, decided to propose to the Board of Directors, which will resolve at a meeting to be held on June 28 th , 2010, the payment to the Companys shareholders of Intermediary Interest on Own Capital related to the first half 2010 in the total amount of R$558.6 million, consisting of R$0.155520588 per common share and R$0.171072647 per preferred share . The shareholders registered in the Companys Books on June 28 th , 2010 shall be benefited. The Companys shares will be traded ex-right on Intermediary Interest from June 29 th , 2010 on. Upon the approval of this proposal, the payment will be made on July 19 th , 2010 in the net amount of R$0.132192500 per common share and R$0.145411750 per preferred share , already net of Withholding Income Tax of 15% (fifteen percent), except for corporate shareholders who are exempt from the referred tax and shall receive the declared amount. The Intermediary Interest, net of Withholding Income Tax, to be approved: 1) represent 10 times the amount of the Dividends paid monthly; 2) will be computed in the calculation of mandatory Dividends of the fiscal year, as provided in the Companys Bylaws. Cordially, Banco Bradesco S.A. Domingos Figueiredo de Abreu Executive Vice President and Investor Relations Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:June 18, 2010 BANCO BRADESCO S.A. By: /
